DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Currie ‘709 in view of Wu ‘639.  Currie ‘709 discloses the claimed invention except for the teaching that the type of auto-darkening filter used includes a liquid crystal panel configured to be switched between a non-opaque state and an opaque state and the lighting device comprises a cable configured to be connected to the auto-darkening filter.
Currie ‘709 discloses an auto-darkening welding helmet (figures 1-4), which includes a welding helmet casing 12, an auto-darkening filter 14 installed in the helmet casing (see figures 1 and 3 and para. numbers 16-19, the auto-darkening filter is configured to be switched between a non-opaque state and an opaque state (see para. # 16, auto-darkening filter 14 darkens from a non-opaque state to an opaque state upon detection of arc light to protect the welder); and a lighting device (16, 18, 20) installed in the 
Wu ‘639 teaches a welding helmet comprises an auto-darkening filter which includes a liquid crystal panel configured to be switched between a non-opaque state and an opaque state.
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to substitute the liquid crystal auto-darkening filter of Wu ‘639 for auto-darkening filter of Currie ‘709 in order to use other known auto-darkening filters for efficiently protecting the eyes of a user at the moment of welding-arc ignition.
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to modify the lighting device of Currie ‘709 to include a cable configured to connect to the auto-darkening filter since such a modification would have merely been an obvious engineering design choice yielding the predictable results of operationally communicating the light source with the auto-darkening filter of Currie ‘709 (see para. numbers 17-19).
Regarding claim 2, Currie ‘709 discloses the claimed invention except for the specifics on how the lighting device 18 is held in the helmet casing 12.
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to releasably install the lighting device 18 of Currie ‘709 in the helmet casing 12 above the auto-darkening filter 14 (figures 1 and 3) since such a modification would have merely been an 
Regarding claim 3, the auto-darkening welding helmet of claim 2, wherein the lighting device comprises an LED lamp 18 (para. # 18) configured to emit light.
Regarding claim 4, Currie ‘709 discloses the claimed invention except for the teaching that the lighting device of Currie ‘709 includes a button configured to control the LED lamp to be powered on or off.
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to use a button type switch for the lighting device of Currie ‘709 since such a modification would have merely been an obvious engineering design choice yielding the predictable results of controlling power to the LED lamp of Currie ‘709.
Regarding claim 5, the auto-darkening welding helmet of claim 4, wherein the auto-darkening filter 14 comprises a control circuit configured to control the LED lamp 18 to emit light based on the LED lamp being powered on (see para. number 17,  when auto-darkening filter 14 doesn’t detect arc light the filter is in non-opaque state and first light emitter is turned ‘on’ and when filter 14 detects arc light the filter darkens to an opaque state and light source 18 is turned ‘off’).
Regarding claim 6, the auto-darkening welding helmet of claim 5, wherein the lighting device comprises a battery to power the LED lamp 18 (see battery indicator in figure 4 and para. # 20, battery supplies power to the LED).
Regarding claim 7, the auto-darkening welding helmet of claim 5, wherein the lighting device comprises a battery configured to power the lighting device and the auto-darkening filter (see battery indicator in figure 4 and para. # 20, battery powers LED 18 and filter 14).
Regarding claim 8, the auto-darkening welding helmet of claim 5, wherein: the auto-darkening filter 14 comprises an optical sensor configured to receive an arc-light signal (para.# 16, optically senses 
Regarding claim 9, Currie ‘709 discloses the claimed invention except for the teaching that the lighting device of Currie ‘709 includes a button configured to control the LED lamp to be powered on or off.
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to use a button type switch for the lighting device of Currie ‘709 since such a modification would have merely been an obvious engineering design choice yielding the predictable results of controlling power to the LED lamp of Currie ‘709
Regarding claim 10, the auto-darkening welding helmet of claim 3, wherein the auto-darkening filter 14 comprises a control circuit configured to control the LED lamp 18 to emit light based on the LED lamp being powered on (see para. number 17,  when auto-darkening filter 14 doesn’t detect arc light the filter is in non-opaque state and first light emitter is turned ‘on’ and when filter 14 detects arc light the filter darkens to an opaque state and light source 18 is turned ‘off’).
Regarding claim 11, the auto-darkening welding helmet of claim 10, wherein the lighting device comprises a battery to power the LED lamp 18 (see battery indicator in figure 4 and para. # 20, battery supplies power to the LED).
Regarding claim 12, the auto-darkening welding helmet of claim 10, wherein the lighting device comprises a battery configured to power the lighting device and the auto-darkening filter (see battery indicator in figure 4 and para. # 20, battery powers LED 18 and filter 14).
Regarding claim 13, the auto-darkening welding helmet of claim 10, wherein: the auto-darkening filter 14 comprises an optical sensor configured to receive an arc-light signal (para.# 16, 
Regarding claim 14, Currie ‘709 discloses the claimed invention except for the teaching that the lighting device of Currie ‘709 includes a button configured to control the LED lamp to be powered on or off.
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to use a button type switch for the lighting device of Currie ‘709 since such a modification would have merely been an obvious engineering design choice yielding the predictable results of controlling power to the LED lamp of Currie ‘709.
Regarding claim 15, the auto-darkening welding helmet of claim 1, wherein the lighting device comprises an LED lamp 18 (para. # 18) configured to emit light.
Regarding claim 16, Currie ‘709 discloses the claimed invention except for the teaching that the lighting device of Currie ‘709 includes a button configured to control the LED lamp to be powered on or off.
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to use a button type switch for the lighting device of Currie ‘709 since such a modification would have merely been an obvious engineering design choice yielding the predictable results of controlling power to the LED lamp of Currie ‘709.
Regarding claim 17, the auto-darkening welding helmet of claim 16, wherein the auto-darkening filter 14 comprises a control circuit configured to control the LED lamp 18 to emit light based on the LED lamp being powered on (see para. number 17,  when auto-darkening filter 14 doesn’t detect arc light 
Regarding claim 18, the auto-darkening welding helmet of claim 17, wherein the lighting device comprises a battery to power the LED lamp 18 (see battery indicator in figure 4 and para. # 20, battery supplies power to the LED).
Regarding claim 19, the auto-darkening welding helmet of claim 17, wherein the lighting device comprises a battery configured to power the lighting device and the auto-darkening filter (see battery indicator in figure 4 and para. # 20, battery powers LED 18 and filter 14).
Regarding claim 20, the auto-darkening welding helmet of claim 17, wherein: the auto-darkening filter 14 comprises an optical sensor configured to receive an arc-light signal (para. # 16, optically senses arc light); based on the optical sensor receiving the arc-light signal, the control circuit is configured to determine the filter is in the opaque state and control the LED lamp to not emit light (para. # 17); and based on the optical sensor not receiving the arc-light signal, the control circuit is configured to determine the filter is in the non-opaque state and control the LED lamp to emit light (para. # 17).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381.  The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS M SEMBER/               Primary Examiner, Art Unit 2875